DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	The status of the claims as filed in the reply dated 3/4/2021 are as follows:
	Claims 1, 4, 9, 12, 17, 18, and 27 are amended,
	Claims 2, 3, 5, 7, 8, 13, 14, 16, 19-21, 23, 24, and 29 are canceled,
	Claims 32-34 are new,
	Claims 1, 4, 6, 9-12, 15, 17, 18, 22, 25-28, and 30-34 are currently pending. 
	Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 4, 6, 9-12, 15, 17, 18, 22, 25-28, and 30-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 28 recites “an operating parameter” which is unclear to whether it is referring to the same operating parameter recited in the claim previously as the “at least one operating parameter”. For examining it will be interpreted as included in the “at least one parameter”.
Claim 12, line 24 recites “an operating parameter” which is unclear to whether it is referring to the same operating parameter recited in the claim previously as the “at least one operating parameter”. For examining it will be interpreted as included in the “at least one parameter”.
Claim 18, line 30 recites “an operating parameter” which is unclear to whether it is referring to the same operating parameter recited in the claim previously as the “at least one operating parameter”. For examining it will be interpreted as included in the “at least one parameter”.
Claims 4, 6, 9-11, 15, 17, 22, 25-28, and 30-32 are rejected to on the basis their dependency on claims 1, 12, and 18. 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1, 4, 6, 9, 10, 12, 15, 17, 18, 22, 25, 27, 28, 30, 31, 33, and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato (U.S. Patent Publication No. 2011/0176275, previously cited) in view of Bryan et al. (U.S. Patent No. 9,807,911, “Bryan”, previously cited) and in further view of Hung (U.S. Patent Publication No. 2019/0113956).

Regarding Claim 1, Sato discloses a system (fig 2), comprising:

a plurality of devices (21a, 21b, 22c) operatively supported by the enclosure and located at a plurality of locations corresponding to a plurality of rows along the air flow path (see annotated fig 2 below), each of the devices having at least one operating parameter including at least a maximum device temperature (threshold values 4, fig 3B), wherein the plurality of devices comprises at least a first device (21a) positioned at a first location (fig 2) and a second device (21b) positioned at a second location (fig 2) downstream from the first location within the air flow path;
a plurality of cooling fans (54b-1, 54b-2) for creating air flow along the air flow path that are supported by the enclosure (fig 2);
a plurality of temperature sensors (22a, 22b, 22c) supported by the enclosure that are located at a plurality of locations along the air flow path (see annotated fig 2 below), wherein the plurality of temperature sensors comprises a first temperature sensor (22a) positioned at the first location and a second temperature sensor (22b) positioned at the second location and downstream from the first location (fig 2): and
a controller (25, 26) configured to determine a minimum desired fan speed (“low speed rotation”, fig 5, ¶0106) for each cooling fan of the plurality of cooling fans and utilize a control loop to selectively adjust at least one fan speed of the plurality of cooling fans (figs 4A-4B, 5) such that each cooling fan maintains a speed at or above the determined minimum desired fan speed for each cooling fan based on at least:
a reading of at least one temperature sensor of the plurality of temperature sensors, including at least a reading of the second temperature sensor (S201, fig 4B).

    PNG
    media_image1.png
    629
    800
    media_image1.png
    Greyscale

	However, Sato does not explicitly disclose wherein the first device operates at a first temperature and the second device operates at a second temperature that is greater than the first temperature. Bryan, however, discloses a systems (figs 1B, 1C) wherein a first devices (122) operates at first temperature (152) and a second device (134) that operates a second temperature (154) that is greater than the first temperature (col 9, lines 4-30). It would have been obvious to a person of ordinary skill in the art for Sato to have the higher temperature producing device upstream of the lower temperature producing device in order to ensure that the higher temperature producing temperature receives cooler air and thus does not succumb to thermal damage. This would result in the higher temperature producing device operating at a lower temperature than the lower temperature producing device (see col 9, lines 37-40, Bryan). 
Sato, as modified, does not explicitly disclose wherein the controller is configured to calculate a dynamic power characteristic of at least one of the devices based on the at least one 

Regarding Claim 4, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. Sato further discloses wherein the input end (52b) is configured to receive air from outside the enclosure as an air intake (see fig 2), and wherein the output end (53b) is configured to expel air to outside the enclosure (fig 3), and wherein the input end is configured to receive air that is relatively cooler than air that is expelled at the output end (as the air absorbs heat from the devices).

Regarding Claim 6, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. Sato further discloses wherein the air flow path has a start point at the input end (at 52b) and has an end point at the output end (at 53b), wherein the start point is relatively cooler and the end point is relatively warmer (as the air cools the devices and thus increases in temperature).

Regarding Claim 9, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. Sato, as modified, further discloses wherein the controller (25, 26, Sato) further utilizes the control loop to control operation of at least one of the plurality of devices (21a, 21b, 21c, Sato), and wherein the dynamic power characteristic is a dynamic power dissipation parameter (“power consumption”, calculated at S307, see ¶0016, 0019, Hung).

Regarding Claim 10, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. Sato, as modified, further discloses wherein the controller (25, 26, Sato) further utilizes the dynamic power dissipation parameter (“power consumption”, Hung) to 

Regarding Claim 12, Sato discloses a method of controlling a plurality of cooling fans (fig 2), comprising: 
providing a plurality of cooling fans (54b-1, 54b-2) supported by an enclosure (51b) that are configured to create air flow along an air flow path from an input end (52b) to an output end (53b);
	operatively connecting the plurality of cooling fans to a controller (25, 26); 
providing a plurality of devices (21a, 21b, 21c) supported by the enclosure that are located at a plurality of rows (see annotated fig 2 below) corresponding to a plurality of locations along the air flow path, wherein each of the devices has at least one operating parameter including at least a maximum device temperature parameter (threshold values 4, fig 3b), and wherein the plurality of devices comprises at least a first device (21a) positioned at a first location and a second device (21b) positioned at a second location downstream from the first location within the air flow path;
providing a plurality of temperature sensors (22a, 22b, 22c) supported by the enclosure that are located at a plurality of locations along the air flow path (fig 2), wherein the plurality of temperature sensors comprises a first temperature sensor (22a) positioned at the first location and a second temperature sensor (22b) positioned at the second location and downstream from the first location (fig 2);
determining a minimum fan speed for each cooling fan of the plurality of cooling fans based on at least (figs 4A-4B);

selectively adjusting, using the controller, at least one fan speed of the plurality of cooling fans such that each cooling fan maintains a speed at or above the determined minimum desired fan speed (“low speed rotation”, fig 5, ¶0106) for each cooling fan such that the maximum operating temperature parameter of the at least one device is not exceeded (fig 4B).

    PNG
    media_image1.png
    629
    800
    media_image1.png
    Greyscale

However, Sato does not explicitly disclose wherein the first device operates at a first temperature and the second device operates at a second temperature that is greater than the first temperature. Bryan, however, discloses a systems (figs 1B, 1C) wherein a first devices (122) operates at first temperature (152) and a second device (134) that operates a second temperature (154) that is greater than the first temperature (col 9, lines 4-30). It would have been obvious to a person of ordinary skill in the art for Sato to have the higher temperature producing device 
Sato, as modified, does not explicitly disclose wherein the controller is configured to calculate a dynamic power characteristic of at least one of the devices based on the at least one operating parameter, determining the minimum desired fan speed in view of the at least one operating parameter of the device,  each cooling fan maintains a speed at or above the minimum fan speed for each cooling fan based on at least the calculated dynamic power characteristic and an operating parameter of the at least one operating parameter of at least one device of the plurality of devices such that the minimum fan speed for each cooling fan is adjusted in order to prevent the maximum device temperature parameter of the at least one device from being exceeded. Hung, however, discloses a system (figs 1-3) wherein a controller (230) is configured to calculate a dynamic power characteristic (“power consumption”, calculated at S307, see ¶0016, 0019) of at least one of the devices based on at least one operating parameter (at S303 where it determines whether the operating state is the same, fig 3, ¶0017), determining the minimum desired fan speed in view of the at least one operating parameter of the device (as S307, ¶0019), the cooling fan maintains a speed at or above the minimum fan speed for the cooling fan based on at least the calculated dynamic power characteristic and an operating parameter of the at least one operating parameter of at least one device of the plurality of devices such that the minimum fan speed for the cooling fan is adjusted in order to prevent a maximum device temperature parameter of the at least one device from being exceeded (¶0016). Hung teaches by following these steps for cooling the electronic device can be efficiently cooled 

	Regarding Claim 15, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. Sato further discloses wherein the air flow path has a start point at the input end (52b) and has an end point at the output end (53b), wherein the start point is relatively cooler and the end point is relatively warmer (as the air cools the devices and thus increases in temperature).

	Regarding Claim 17, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. Sato, as modified, further discloses wherein the dynamic power characteristic (“power consumption”, Hung) is a dynamic power dissipation parameter (as the power consumption is parameter of dynamic power dissipation), and wherein the controller further utilizes the dynamic power dissipation parameter to control the operation of the at least one of the plurality of devices or cooling fans (¶0016, 0019, Hung).

	Regarding Claim 18, Sato discloses a computer program product for controlling a plurality of cooling fans (fig 2), the computer program product comprising a computer-readable storage medium having program code embodied therewith (as this is implied), the program code comprising computer-readable program code configured to perform a method, comprising:

operatively connecting the plurality of cooling fans to a controller (25, 26);
 providing a plurality of devices (21a, 21b, 21c) supported by the enclosure that are located at a plurality of corresponding rows corresponding to a plurality of locations along the air flow path (see annotated fig 2 below), wherein a control loop is utilized to control operation of at least one of the plurality of devices (figs 4a-4b), wherein each of the devices has at least one operating parameter including at least a maximum device temperature parameter, wherein the plurality of devices comprises at least a first device (21a) located at a first row within the air flow path and a second device (21b) located at a second row downstream from the first row within the air flow path (fig 2);
providing a plurality of temperature sensors (22a, 22b, 22c) supported by the enclosure that are located at a plurality of locations along the air flow path, wherein the plurality of temperature sensors comprises a first temperature sensor (22a) positioned at the first row and a second temperature sensor (22b) positioned at the second row and downstream from the first row:
determining a minimum fan speed for each cooling fan of the plurality of cooling fans based (figs 4A-4B) on at least:
a reading of at least one temperature sensor of the plurality of temperature sensors, including at least a reading of the second temperature sensor (S201, fig 4B), and
selectively adjusting, using the controller, at least one fan speed of the plurality of cooling fans such that each cooling fan maintains a speed at or above the determined minimum 

    PNG
    media_image1.png
    629
    800
    media_image1.png
    Greyscale

	However, Sato does not explicitly disclose wherein the first device operates at a first temperature and the second device operates at a second temperature that is greater than the first temperature. Bryan, however, discloses a systems (figs 1B, 1C) wherein a first devices (122) operates at first temperature (152) and a second device (134) that operates a second temperature (154) that is greater than the first temperature (col 9, lines 4-30). It would have been obvious to a person of ordinary skill in the art for Sato to have the higher temperature producing device upstream of the lower temperature producing device in order to ensure that the higher temperature producing temperature receives cooler air and thus does not succumb to thermal damage. This would result in the higher temperature producing device operating at a lower temperature than the lower temperature producing device. 


Regarding Claim 22, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. Sato, as modified, does not explicitly disclose wherein the plurality of devices are arranged within the enclosure in a grid according to the plurality of rows and a plurality of columns. However, Sato in another embodiment (fig 9B) teaches providing a plurality of devices are arranged within the enclosure in a grid according to the plurality of rows and a plurality of columns (see annotated fig 9B below). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Sato, as modified, to provide the rows and columns of plurality of devices in order to allow for cooling of more devices. 

    PNG
    media_image2.png
    560
    785
    media_image2.png
    Greyscale

Regarding Claim 25, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. Sato further discloses wherein at least one temperature sensor (22a, 22b, 22c) of the plurality of temperature sensors is attached to a device of the plurality of devices (21a, 21b, 21c) to sense for a local temperature of the device (attached via the system board 20).

Regarding Claim 27, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. Sato further discloses wherein the plurality of temperature sensors (22a, 22b, 22c) within the air flow path to sense for local temperatures at a plurality of at least partially independent thermal zones (as they are at least spatially separate, see annotated fig 2 below).

    PNG
    media_image1.png
    629
    800
    media_image1.png
    Greyscale

Regarding Claim 28, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. Sato further discloses wherein the controller utilizes the control loop (figs 4a, 4b) to control the operation of the plurality of cooling fans (54b-1, 54b-2) such that the cooling 

Regarding Claim 30, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. Sato further discloses wherein the plurality of devices (21a, 21b, 21c) comprises a third device (21c) positioned at a third location downstream from the second location within the air flow path (see annotated fig 2 below). 
Sato, as modified, does not explicitly disclose wherein the third device operates at a third temperature that is higher than the second temperature. Bryan, however, teaches having upstream devices (122) operate at lower temperatures than downstream devices (34) in order to ensure the downstream device is not damaged (col 4, lines 4-30 and 37-40). Thus it would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Sato, as modified, to have the third device operate at a third temperature that is higher than the second temperature in order to avoid damage to the third device.

    PNG
    media_image1.png
    629
    800
    media_image1.png
    Greyscale

Regarding Claim 31, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. Sato further discloses wherein the plurality of temperature sensors (22a, 22b, 22c) comprises a third temperature sensor (22c) positioned at the third location (see annotated fig 2 above).

	Regarding Claim 33, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. Sato further discloses wherein the controller (25, 26) is further configured to not set a minimum overall rotational speed for each cooling fan (as can be seen at S202, fig 4B, as the rotation speed can keep reducing). 

	Regarding Claim 34, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. Sato further discloses wherein the controller (25, 26) is further configured to . 

7.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, Bryan, and Hung as applied to claim 1 above, and further in view of Chang et al. (U.S. Patent Publication No. 2019/0073006, “Chang”, previously cited).

Regarding Claim 11, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. However, they do not explicitly disclose wherein the controller is further configured to adjust the at least one fan speed upon the plurality of devices being removed and replaced with a second, different plurality of devices. Chang, however, discloses a system (fig 2) wherein a controller is configured to adjust at least one fan speed (¶ 0029-0030) upon a plurality of devices (122, 124, 126, 128) being removed and replaced with a second, different plurality of devices (¶ 0021). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Sato, as modified, to allow the plurality of devices to be replaced in the case of failure and to have the controller control the fan speed in order to efficiently cool the devices. 

8.	Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, Bryan, and Hung as applied to claim 25 above, and further in view of Kano (U.S. Patent Publication No. 2017/0099748, previously cited).

Regarding Claim 26, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. However, they do not explicitly disclose wherein at least one device of the plurality of devices is a central processing unit, and wherein at least one temperature sensor of the plurality of temperature sensors is located on a case of the central processing unit or inside the central processing unit itself. Kano, however, discloses a system (fig 7) wherein a device (1c) of the plurality of devices is a central processing unit, and wherein at least one temperature sensor (5s) of the plurality of temperature sensors is located on a case of the central processing unit (fig 7). It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention for Sato, as modified, to have one of the devices be a central processing unit and to have a temperature sensor attached to a case of the central processing unit such as in Kato, in order to allow for cooling of a CPU and to have a more accurate temperature reading of the device. 

9.	Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sato, Bryan, and Hung as applied to claim 1 above, and further in view of Yoshikawa (U.S. Patent Publication No. 2006/0156747).

Regarding Claim 32, the combination of Sato, Bryan, and Hung discloses all previous claim limitations. However, they do not explicitly disclose wherein the controller is further configured to use an exponential equation to calculate a target value for the minimum desired fan speed based on at least the following inputs: a central processing unit offset input, the dynamic power characteristic, a thermal design power input, and a digital thermal sensor input. Yoshikawa, however, discloses a system (figs 1-6) wherein the controller (3, fig 1) is configured 
Sato, as modified, does not explicitly disclose calculating the fan speed based on a central processing unit offset input. However, the Examiner takes Official Notice that a processing unit offset input is often taken into account in sensors in order to offset a voltage error coming from the sensor and thus allows for accurate readings and it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention for Sato, as modified, to calculate the fan speed based on a processing unit offset input in order to ensure accurate temperature readings. 
Response to Arguments
10.	Applicant's arguments filed 3/4/2021 have been fully considered but they are not persuasive.
a.	Applicant argues (page 11) that Sato only uses both intake and part temperature for fan control, and thus fails to disclose the fan being controlled via a calculation based on a dynamic power characteristic which is based on an operating parameter as now required by the independent claims. However, Sato is not being relied upon to teach this limitation, rather newly cited Hung is now being relied upon to teach this limitation. 
b.	Applicant argues (pages 11) that the “periodic heartbeat pulse” of Bernardin would not be a result of “dynamic power dissipation”. As s described in detail in the present application, a dynamic power characteristic, such as a dynamic power dissipation parameter, is beneficially used to set a minimum cooling fan speed for variable speed fan control. In contrast, the “heartbeat” referenced in Bernardin is not calculated based on operating parameters of a device, and is instead used as a kind of fail-safe ping to ensure proper communication and continued cooling. The Examiner respectfully disagrees; Bernardin teaches that failure of a heat-beat pulse is a result of software hand and is also used to control the rotation speed of a fan (¶0071). Thus the heartbeat does set a minimum fan speed as described in the instant specification. Regardless Bernardin is no longer being relied upon in this rejection. 
c.	Applicant argues (page 13) that it would not have been obvious to combine Sato with Bernardin and Bryan. Bernardin relates to a computer server with a shape and size for efficiency heat transfer. Attempting to modify Bernardin with the complex design of Bryan would frustrate the design of Bernardin. The examiner respectfully disagrees; Bryan is only relied upon to teach providing devices which produce more heat downstream of devices which produce less heat. Thus this does not disrupt any design characteristic of Bernardin. Regardless Bernardin is no longer being relied upon in this rejection.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HARRY E ARANT/Examiner, Art Unit 3763